UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-4019


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER LINEBERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:02-cr-00044-JPJ-1)


Submitted:   August 18, 2016                 Decided:   September 8, 2016


Before GREGORY, Chief Judge,          DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. John P. Fishwick, Jr., United States Attorney, Kevin
L. Jayne, Special Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher       Lee    Lineberry            appeals        from     the   42-month

sentence imposed by the district court upon revocation of his

supervised release.          We affirm.            A district court “has broad

discretion    when      imposing        a        sentence    upon        revocation   of

supervised release.”         United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013).        A revocation sentence that is both within the

applicable statutory maximum and not “plainly unreasonable” will

be affirmed     on appeal.      United States v. Padgett, 788 F.3d 370,

373 (4th Cir.), cert. denied, 136 S. Ct. 494 (2015); United

States v. Crudup, 461 F.3d 433, 437-38 (4th Cir. 2006).                                In

conducting      this     review,         we        assess     the        sentence     for

reasonableness,        utilizing        “the       procedural        and     substantive

considerations”      employed      in       evaluating       an    original      criminal

sentence.    Id. at 438.

     We find that Lineberry’s sentence is both procedurally and

substantively     reasonable.           The       district     court       appropriately

considered Lineberry’s argument for a below-Guidelines sentence

and adequately explained its reasons for the sentence imposed.

Accordingly, we affirm.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.

                                                                                 AFFIRMED

                                             2